Appellant insists that the evidence is insufficient to justify our conclusion that upon a fair presentation thereof and a fair trial said facts would warrant a capital conviction. We have again gone over the testimony and find ourselves confirmed in our conclusion that bail should be refused. Deceased was a man fifty-nine or sixty years of age, a cripple, and appears to have been deliberately assaulted by appellant on the day of the killing. About twenty minutes before the shooting appellant bought a pistol for which he gave a check, and the man from whom same was purchased said he saw nothing whatever wrong with appellant at the time. The claim of demonstration on the part of deceased at the immediate scene of the killing appears scarcely to amount to anything. An eyewitness testified that when appellant approached deceased he called him a son-of-a-bitch and fired the pistol at him three times, and that deceased asked him not to shoot and then turned to run and while running appellant shot him in the back and killed him. This is a sufficient statement of the facts. Apparently appellant's only claim was that deceased, his aged father-in-law, had been trying to convince appellant's wife that he was running around after other women. We do not believe the refusal of bail by the court below should be adversely reviewed by us.
The motion for rehearing will be overruled.
Overruled.